736 F. Supp. 633 (1990)
PLANNED PARENTHOOD OF SOUTH-EASTERN PENNSYLVANIA, et al.
v.
Robert P. CASEY, et al.
Civ. A. No. 88-3228.
United States District Court, E.D. Pennsylvania.
January 11, 1990.
Thomas E. Zemaitis and Kathryn Kolbert, Philadelphia, Pa., for plaintiffs.
Kate L. Mershimer, for defendants.

ORDER
HUYETT, District Judge.
Upon consideration of the parties' respective positions as expressed at the conference on this date attended by Thomas E. Zemaitis, Esquire, and Kathryn Kolbert, Esquire, attorneys for plaintiffs, and Kate L. Mershimer, Esquire, attorney for defendants, IT IS ORDERED that this court's preliminary injunction of May 23, 1988, 686 F. Supp. 1089, in this action is clarified as follows:
Paragraph 3 of the preliminary injunction, enjoining the enforcement of certain provisions of Section 3214(a) of the Act applies and will continue to apply to Section 3214(a) as amended by the 1989 amendments to the Act. Act of November 17, 1989, No. 64, amending 18 Pa.Cons.Stat. Ann. §§ 3201-20.
Paragraph 6 of the preliminary injunction, enjoining defendants from implementing or enforcing any provision of the Pennsylvania Abortion Control Act of 1982 that contains the term "medical emergency" as defined in Section 3203 of the Act applies and will continue to apply to all provisions of the Act that contain the term "medical emergency," including, but not limited to, the following provisions amended or added by the 1989 amendments to the Act: Sections 3205, 3206, 3209, 3210 and 3211(c).
IT IS SO ORDERED.